[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-12624                ELEVENTH CIRCUIT
                                                         FEBRUARY 23, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                  D. C. Docket No. 04-00076-CR-HLM-4

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

RALPH TRAVIS ELLIS,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (February 23, 2009)

Before BLACK, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      John C. Leggett, appointed counsel for Ralph Travis Ellis, in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.

1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Ellis’s convictions, revocation

of supervised release, and sentences are AFFIRMED.




                                          2